NO. 07-04-0058-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                    JUNE 22, 2006

                        ______________________________


              GREGORY SHAWN BRYANT AND LINSEY KAY BRYANT,
            INDIVIDUALLY AND AS REPRESENTATIVES OF THE ESTATE
          OF KENNALEE D’LIN BRYANT, A DECEASED MINOR, APPELLANTS

                                           v.

            ERIC NICHOLAS LEVY, M.D., AMARILLO AREA HEALTHCARE
             SPECIALISTS, L.L.P., NORTHWEST TEXAS HEALTHCARE
                          SYSTEM, INC., APPELLEES

                      _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 89,510-E; HON. ABE LOPEZ, PRESIDING

                        _______________________________

Before QUINN, C.J., REAVIS, J., and BOYD, S.J.1

                          ON MOTIONS FOR REHEARING

      For the reasons expressed in this court’s original opinion, I remain convinced that

all the motions for rehearing should be denied. To the majority’s decision to grant the




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon 2005).
motion for rehearing filed by Eric Nicholas Levy, M. D., and the Amarillo Area Healthcare

Specialists, L.L.P. (AAHS), I respectfully dissent.



                                                 John T. Boyd
                                                 Senior Justice




                                             2